J-A08007-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ERIE INSURANCE EXCHANGE                  :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 MICHAEL MOORE                            :
                                          :
                    Appellant             :   No. 2628 EDA 2017

                Appeal from the Order Entered July 14, 2017
               In the Court of Common Pleas of Bucks County
                    Civil Division at No(s): 2016-04852-0


BEFORE:    PANELLA, J., LAZARUS, J., and STRASSBURGER*, J.

MEMORANDUM BY PANELLA, J.                         FILED OCTOBER 09, 2018

      Michael Moore appeals from the order entered in the Bucks County Court

of Common Pleas, which granted the motion filed by Erie Insurance Exchange

(“Erie”), requesting a new date for Moore’s compelled independent medical

examination (“IME”). We quash.

      The relevant facts and procedural history of this case are as follows. Mr.

Moore was involved in a car accident. Following the accident, he sought

medical attention from his primary care physician and an orthopedic surgeon

for shoulder injuries allegedly sustained in the crash. Moore applied for

coverage of this treatment from both of his insurers, Erie and GEICO.

      Erie filed a petition to compel Moore to submit to an IME under 75

Pa.C.S.A. § 1796, after he refused to voluntarily undergo an exam at their

request. Erie’s petition was premised on medical records showing that Moore

had a prior history of shoulder pain. Moore responded to the petition, and the

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A08007-18



parties proceeded to oral argument. Following argument, the court entered an

order granting Erie’s petition to compel Moore to submit to an IME. The order

gave Moore 30 days to submit to the exam with Dr. Marc Manzione.

      Moore filed a motion for reconsideration. The court heard argument on

the motion, and thereafter entered another order directing Moore to submit

to the exam with Dr. Manzione within 30 days. Dr. Manzione’s office then

notified Erie that the doctor was unavailable within the 30-day timeframe. Erie

arranged for an IME with another doctor, which Moore refused to attend

because the court’s order specified an IME with Dr. Manzione. After 30 days

passed following entry of the order, Moore’s counsel informed Erie in a letter

that Moore would no longer submit to an IME as the scheduled date in the

order had elapsed.

      Erie filed a motion requesting the court extend the time for the IME, due

to Dr. Manzione’s busy schedule. Following a hearing, at which time Erie

explained that it wished only to adjust the time specified in the order for

obtaining an IME, the court issued an order granting Erie’s request for a new

IME date. Specifically, the court directed the IME be conducted within 70 days

of the date on the order, “or as soon thereafter as reasonable [sic] possible.”

Order, entered 7/14/17. Moore timely filed a notice of appeal.

      Preliminarily, we must ascertain whether this matter is proper for our

review. “Our Court may reach the merits of an appeal taken from (1) a final

order or an order certified as a final order; (2) an interlocutory order

[appealable] as of right; (3) an interlocutory order [appealable] by

                                     -2-
J-A08007-18



permission; or (4) a collateral order.” Commerce Bank/Harrisburg, N.A.

v. Kessler, 46 A.3d 724, 728 (Pa. Super. 2012) (brackets in original; internal

quotation marks and citations omitted). “In order to avoid piecemeal litigation,

no appeal will be permitted from an interlocutory order unless specifically

provided for by statute. Otherwise, an appeal must be taken from a final

order.” In re Miscin, 885 A.2d 558, 561 (Pa. Super. 2005) (citation omitted).

      As the trial court explained in its opinion filed pursuant to Pa.R.A.P.

1925(a):

      We do not find any applicable exception enabling [Moore] to
      appeal the order at issue. First, there is no apparent statute or
      rule codified permitting an appeal where the underlying directive
      merely scheduled a new date for an IME. Pennsylvania Rule of
      Appellate Procedure 311 outlines specific categories enabling a
      party to appeal an interlocutory order. None of said categories are
      applicable to the instant case. Second, [Moore] never requested
      permission to appeal the July [14], 2017 Order as no Petition for
      Review appears in the record. Finally, we do not find the July [14],
      2017 Order qualifies as a collateral order subject to appellate
      review. The Order did not address matters that were essential to
      the disposition of the main cause of action. We further find that
      the issues addressed in the order did not involve issues that were
      so important that denying their review would irreparably harm
      [Moore]. Consequently, we suggest that the July [14], 2017
      Order, which scheduled a new IME date, was interlocutory and not
      subject to appeal.

Trial Court Opinion, filed 9/19/17, at 5-6.

      We agree with the trial court’s conclusions. Moore has taken his appeal

from the order entered July 14, 2017. That order merely set a new time period

for the previously chosen examiner, Dr. Manzione, to perform the IME. Moore

fails to present any applicable exception to Pa.R.A.P. 341 that would permit



                                     -3-
J-A08007-18



him to appeal the order at issue. Thus, despite his assertions to the contrary,

we are without jurisdiction to consider Moore’s issues on the merits.

Accordingly, we must quash his appeal as interlocutory.

      Appeal quashed.

      Judge Lazarus joins the memorandum.

      Judge Strassburger files a dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/9/18




                                     -4-